DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/481,908 has a total of 15 claims pending in the application; there are 3 independent claims and 12 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 07/30/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan et al. (U.S. Pub. 2009/0259836), hereinafter, “Chan”, in view of Zimmer et al. (US pub. 2004/0158828), hereinafter, “Zimmer”.

3.         As per claim 1, Chan discloses an electronic device comprising: a volatile memory to store a virtual memory device (see paragraphs 0002 and 0003); and a processor to: generate an operating system boot sequence in the virtual memory device (see paragraphs 0003 and 0004); [use a firmware interface system driver to create a device path comprising a location in the volatile memory containing the virtual memory device]; save computer operating system files in the virtual memory device (see paragraphs 0022 and 0023); and load the operating system boot (see paragraphs 0022 and 0023).  
but fails to expressly discloses use a firmware interface system driver to create a device path comprising a location in the volatile memory containing the virtual memory device.
Zimmer discloses use a firmware interface system driver to create a device path comprising a location in the volatile memory containing the virtual memory device (see paragraphs 0005 and 0026).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Zimmer’s teaching of a system for allocating memory during system boot to reduce operating system memory resource consumption at run-time into Chan's teaching of a method for booting up and running a system image of an operating system together with diskspace or drivespace, either free or stored with data or application files for the benefit of maintain relative offsets between various firmware services such that they may access one-another.

4.         As per claims 2 and 11, the combination of Chan and Zimmer discloses “The electronic device of claim 1” [See rejection to claim 1 above], wherein the processor is to create a globally unique identifier partition table in the virtual memory device (see paragraphs 0025 and 0026 of Zimmer).  

5.         As per claims 3 and 12, the combination of Chan and Zimmer discloses “The electronic device of claim 1” [See rejection to claim 1 above], wherein the processor is to create the (see paragraph 0026 of Zimmer).  

6.         As per claims 4, 7 and 13, the combination of Chan and Zimmer discloses “The electronic device of claim 1” [See rejection to claim 1 above], wherein the processor is to install block input/output and disk input/output protocols in the virtual memory device (see paragraphs 0041-0047 of Chan).  

7.         As per claims 5, 9 and 15, the combination of Chan and Zimmer discloses “The electronic device of claim 1” [See rejection to claim 1 above], wherein the interface system driver comprises a unified extensible firmware interface system driver (see paragraphs 0025 and 0026 of Zimmer).  

8.         As per claim 6, Chan discloses a volatile memory device (see paragraph 0003) comprising: a virtual memory to mimic a computer operating system boot sequence provided by a non-volatile memory device, the non-volatile memory comprising a device path to identify a namespace of the virtual memory (see paragraphs 0003 and 0039); [a globally unique identifiers partition table in the virtual memory; a unified extensible firmware interface system partition in the virtual memory and interfaced with the partition table; operating system files stored in the system partition]; and computer-executable instructions to load the computer operating system boot sequence in the virtual memory based on the operating system files (see paragraphs 0022 and 0023).  

Zimmer discloses a globally unique identifiers partition table in the virtual memory; a unified extensible firmware interface system partition in the virtual memory and interfaced with the partition table; operating system files stored in the system partition (see paragraphs 0025 and 0026).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Zimmer’s teaching of a system for allocating memory during system boot to reduce operating system memory resource consumption at run-time into Chan's teaching of a method for booting up and running a system image of an operating system together with diskspace or drivespace, either free or stored with data or application files for the benefit of maintain relative offsets between various firmware services such that they may access one-another.

9.         As per claim 8, the combination of Chan and Zimmer discloses “The volatile memory device of claim 6” [See rejection to claim 1 above], wherein the system partition is formatted to a file allocation table system format in the virtual memory (see paragraphs 0025 and 0026 of Zimmer). 
 
10.         As per claim 10, Chan discloses a non-transitory computer readable medium (see paragraph 0003) comprising instructions that when executed cause a processor of a computing device to: create a virtual memory device in a volatile memory of the computing device (see paragraphs 0003 and 0039); install instructions for loading an operating system boot sequence in the virtual memory device (see paragraphs 0022 and 0023); [create a system partition in the virtual memory device; save operating system files into the system partition]; and load an operating system by running the operating system files from the virtual memory device (see paragraphs 0022 and 0023).  
but fails to expressly discloses create a system partition in the virtual memory device; save operating system files into the system partition.
Zimmer discloses create a system partition in the virtual memory device; save operating system files into the system partition (see paragraphs 0025 and 0026).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Zimmer’s teaching of a system for allocating memory during system boot to reduce operating system memory resource consumption at run-time into Chan's teaching of a method for booting up and running a system image of an operating system together with diskspace or drivespace, either free or stored with data or application files for the benefit of maintain relative offsets between various firmware services such that they may access one-another.

11.         As per claim 14, the combination of Chan and Zimmer discloses “The non-transitory computer readable medium of claim 10” [See rejection to claim 10 above], wherein the interface system driver comprises a unified extensible firmware interface system driver, and wherein the processor is to format the system partition to a file allocation table system format (see paragraphs 0025 and 0026 of Zimmer).  


RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches running a boot sequence for a computer operating system without using non-volatile local media: US Pub. # 2014/0237224 (Maruyama).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-15 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through private 

PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181